DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites “the reproduction point synchronization processor”, which lacks antecedent basis because there is no previous mention of this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (US 2012/0222540).
In regard to claim 16, Usui et al. discloses a system (Figures 1 & 7) for reproducing data in groups comprising: a data group reproducing apparatus (10; shown in detail in Figure 4) configured to provide some piece of data of sound source data (see paragraph 0058) input through a microphone (162) to a sound source providing server .  
Allowable Subject Matter
Claims 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Usui et al., discloses all claimed limitations as noted in the rejection above. However, Usui et al. does not disclose: in regard to claim .
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Kajiyama et al. (US 2002/0031065) discloses a specifying unit that specifies any point at which the data stored on a storage medium is to be reproduced, and when music sound of data is stored on the storage medium, the reproduction point is specified according to various points such as a specific phrase of the music, time from the head of the music, etc.

Kohara et al. (US 2016/0291925) discloses playback devices of audio apparatuses, which receive a notification from a smartphone, transmit pieces of information, such as the network address of the playback devices, the model numbers of the audio apparatuses, the types of connected speakers, installation locations, and a system version, which are necessary to construct a synchronized playback group, to the smartphone.
Daie et al. (US 2019/0179509) discloses a system that breaks down the transmission of media types like audio streams, video streams, or any other suitable steam into small chunks of data, applying a style-model selected by the user using a mobile device to each of these chunks en route from a media server, to a RTMP server, finally into a caching cluster making the chunks available at scale to the users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688